DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-17, and 21 are as previously presented. Claims 18-19 are withdrawn. Claims 2 and 20 are canceled. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant filed a declaration from Thomas P. Hanna regarding the novelty and non-obvious of applicant’s invention. This declaration was not found to overcome the rejection of record as it fails to provide evidence towards the non-obviousness of the claimed invention, only stating the conclusion that in the declarant’s opinion the invention is novel. See MPEP 716.01(c), especially section III.
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

Applicant further argued that “the Examiner has failed to identify prior art teaching every limitation of the claims. These missing limitations, which include calculating a remaining quantity of fiberglass to be applied and displaying whether the actual amount applied is below, above, or at this actual amount cannot be concluded as obvious simply because other forms of data generally relating to fiberglass is displayed in the prior art. This failure to identify a prior art reference teaching these limitations 
The examiner does not find this persuasive as the prior art as cited in the rejection teaches a weight sensor in order to calculate how much fiber glass has been put down and a computer controlling the output in order to output the correct amount based on the data from the weight sensor (Malle P0025). This would require a comparison of the sensed data to the desired amount deposited which would require either comparing the numbers (i.e. 120g < 200g, more needs to be applied) or subtracting the applied amount from the desired amount to get the remaining quantity to be applied (i.e. 200g-120g=80g left). At a minimum it would have been obvious to one of ordinary skill in the art that this well known mental math of either approach of comparing an amount added to a total amount desired would be necessary for the predetermined computer program of Malle. As such it was found obvious to have a controller configured to calculate either a quantitative amount to be deposited or a qualitative instruction such as more needed as the difference in the prior art at most is what formatting the data is presented/used in and both forms are well known approaches of comparing two values. With respect to then displaying data to an operator, the Lewit reference teaches displaying pertinent data 
With respect to the 35 USC 101 rejections of record, applicant argued that the examiner erroneously concluded that the claim only recites one additional element in addition to the control module – an indicator device.
The examiner did not intend to suggest that the claim as a whole recites only a single additional element, but rather that only one of the additional claim elements applies, relies on, or uses the judicial exception. Consideration was given to all claim elements. 
While the claim is directed towards a statutory category (Eligibility Step 1), as a judicial exception is recited (Eligibility step 2A Prong 1) step 2A prong two analysis is required and the judicial exception is not integrated into a practical application rather it is a computer performing calculations and displaying the results on a screen, not directly effecting how the rest of the claimed structure is applied in its practical use. Then the question becomes do the additional elements form an inventive concept and as they are all well known in the art they are not considered to add up to significantly more. 
Applicant further argued that novelty of any individual part or step has nothing to do with 35 USC 101 eligibility. This is not found persuasive as part of eligibility step 2B of the eligibility analysis as taught in MPEP 2106, specifically in MPEP 2106.05 states the examiners should “Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical or mental calculations without significantly more.
Claim 1. 
The limitations of comparing and calculating are a mental process and a mathematical concept. These are acknowledged abstract ideas according to the 2019 PEG and thus the answer to the Step 2A, Prong 1 question is – yes, the claim recites a judicial exception. Note that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping

With respect to the Step 2B analysis, the claim does not include additional elements which are significantly more than the judicial exception. The additional elements as claimed are all well-understood, routine, and conventional within the industry and are specified at a high level of generality as explained above. . As such, the claim is not patent eligible.
Claims 21 and 22 are rejected for similar reasons having similar control modules performing similar abstract ideas. While claim 21 recites displaying data for a particular region and the overall specification, this mere displaying of information does not amount to the level required for the integration of an abstract idea into a practical application. Claim 22’s display of the boat part being formed also does not integrate the abstract idea.  
None of the dependent claims further limit the apparatus as to integrate the abstract idea into a practical application, merely displaying alternate data at most, and as such they are all rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 20180065322 A1, of record) in view of Malle (US 20090004477 A1, of record) and Lewit (US 20010015222, of record).
With respect to claim 1, Tyler teaches a system for manufacturing a part (system 10, Figs. 1 and 2) made of a fiberglass, comprised of a resin and a glass (P0016), and according to a specification that defines a desired quantity of the fiberglass to apply (P0021-P0022), the system comprising: an applicator configured to apply the fiberglass (head 18, Fig. 1) a resin transporter configured to supply the resin to the applicator (P0015, A resin may be used as a matrix material and supplied via an external device to the head 18); a glass transporter configured to supply the glass to the (P0016-P0017, glass fibers may be stored on an external spool and supplied to head 18),and a control module (controller 24, P0021-P0022).
Tyler fails to explicitly teach multiple regions corresponding to multiple different parts each with a desired fiber quantity. However as these can be mental divisions rather than requiring physical barriers dividing the sections Tyler is considered to meet the limitation of multiple different regions.  With respect to the multiple desired quantities these by themselves are considered an intended use, and furthermore it has been held obvious to duplicate a step, in this case the application of binded fiber step, being motivated to increase productivity.  Furthermore it is well known in the art to have a multi cavity mold, being a duplication of parts which also has been held b the courts to be obvious, being motivated to increase productivity.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Tyler fails to teach that the control module is configured to make a comparison in real-time between an actual quantity of the fiberglass applied by the applicator and the desired quantity of the fiberglass to apply to the mold for each different mold region, and to calculate a remaining quantity of the fiberglass to apply to the mold to thereby achieve the desired quantity, instead broadly teaching that the controller 24 can determine desired quantity of reinforcement material and then correlate the discharge of head 18 such that structure 14 is produced in a desired manner (controller 24, P0021-P0022). In the same field of endeavor, composite processing control, Malle teaches the use of a load cell to measure how much binded fiber is put down, by weight and the use of a computer so that a correct amount of glass fiber is applied based on a (P0025). It would have been obvious to one of ordinary skill in the art to combine the measuring load cell of Malle with the apparatus as taught by Tyler in order to ensure a correct amount of fiber is applied (P0025). This would necessarily require the measurement of the actual quantity applied (what the load cell measures), the desired quantity of the fiberglass to apply to the mold (the “correct amount”, and to calculate a remaining quantity of the fiberglass (the remaining amount put down after measurement to achieve the desired quantity. Malle further teaches that the part is made in a mold (Abstract).
While Malle measures the weight of the whole mold, and not each individual region’s weight, the load cell of Malle still would be capable of measuring the weight of multiple parts if they are formed in sequence (i.e. 2 parts are not built simultaneously, switching back and forth would be allowed). It would have been obvious to one of ordinary skill in the art that by recording the weight at every switch between points, the applied quantity could be determined for each mold region. It would have been obvious to modify the control module to do so, taking well known means to achieve the expect results of getting the quantity applied and therefore being able to find the remaining quantity desired. These mental calculations could be performed by hand by the operator as well. Furthermore while the controller of Malle does not explicitly teach the calculation of whether the actual quantity of the fiberglass already applied to that given one of the multiple different regions is below, above, or at the desired quantity based on the comparison to the specification, as it does teach the desired and applied quantities, this is a matter of a mental calculation comparing the two values and displaying a statement depending on the results. This is a minor modification of the apparatus as 
Tyler in view of Malle fails to explicitly teach an indicator device, wherein the control module is configured to cause the indicator device to indicate in real-time the remaining quantity of the fiberglass to apply to the mold and whether actual quantity applied is less than, equal to, or greater than the desired amount, being silent on a dedicated indicator device and also to indicate in real- time. In the same field of endeavor, composite manufacturing, Lewit teaches the use of sensors to determine the actual amounts of foam components in real time being applied by an applicator (flow sensors 81, P0074) and an indicator device, wherein the control module is configured to cause the indicator device to indicate data derived from the mass flow sensors in real time (P0076, monitor 84). It would have been obvious to one of ordinary skill in the art to use sensors to measure the actual flow rate of liquid components and to display important data relating to material use to the operators during the process of Tyler and Malle in real time to very accurately measure and monitor material use rate (P0074, P0076). While this does not explicitly teach displaying the remaining fiberglass to be dispensed, it would have been obvious to one of ordinary skill in the art to choose to display this information as part of the important information.  Lewit also further teaches the intended use of the system to manufacture boat parts (P0003)(Note: the intended use with boat parts holds little patentable weight in an apparatus claim). 
With respect to claim 3, Lewit further teaches the use of the flow sensor data to calculate a mass ratio of components (Abstract) and a total mass of components (P0008, P0082), which would then result in the actual mass (quantity) of each (flow sensors 81, P0074). Malle further teaches and a second meter that takes a measurement of an actual quantity of the glass supplied to the applicator by the glass transporter (load cell, P0025).
With respect to claim 4, Lewit further teaches that the first meter is a flow meter (P0074, flow sensors 81).
With respect to claims 5 and 6, Malle further teaches that the second meter is a scale in the form of a load cell (load cell, P0025).
With respect to claim 7, Tyler in view of Malle and Lewit fails to explicitly teach the desired quantity of the fiberglass to apply to the mold is correlated to a desired weight of the boat part. However, this intended use would be obvious to one of ordinary skill in the art (as the weight of the part produced increases so does the weight of each component) and furthermore holds little patentable weight.
With respect to claim 8, Tyler in view of Malle and Lewit fails to explicitly teach the desired quantity of the fiberglass to apply to the mold is correlated to a desired thickness of the boat part.
However, this intended use would be obvious to one of ordinary skill in the art (as the size of the part produced increases so does the amount of each component) and furthermore holds little patentable weight.
With respect to claim 9, Lewit further teaches that the indicator device comprises a visual display (P0076, monitor 84).
(P0074, monitor 84).
With respect to claim 21, Tyler teaches a system for manufacturing a part (system 10, Figs. 1 and 2) made of a fiberglass, comprised of a resin and a glass (P0016), a specification that defines desired quantity and a sequence for applying the fiberglass   (P0021-P0022), the system comprising: an applicator configured to apply the fiberglass (head 18, Fig. 1) a resin transporter configured to supply the resin to the applicator (P0015, A resin may be used as a matrix material and supplied via an external device to the head 18); a glass transporter configured to supply the glass to the applicator (P0016-P0017, glass fibers may be stored on an external spool and supplied to head 18),and a control module (controller 24, P0021-P0022).
Tyler fails to explicitly teach multiple regions corresponding to multiple different parts each with a desired fiber quantity. However as these can be mental divisions rather than requiring physical barriers dividing the sections Tyler is considered to meet the limitation of multiple different regions.  With respect to the multiple desired quantities these by themselves are considered an intended use, and furthermore it has been held obvious to duplicate a step, in this case the application of binded fiber step, being motivated to increase productivity.  Furthermore it is well known in the art to have a multi cavity mold, being a duplication of parts which also has been held b the courts to be obvious, being motivated to increase productivity.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Tyler fails to teach an open mold having multiple different regions for receiving fiberglass to make and that the control module is configured to make a comparison in real-time between an actual quantity of the fiberglass applied by the applicator and the desired quantity of the fiberglass to apply to the mold for each different mold region, and to calculate a remaining quantity of the fiberglass to apply to the mold to thereby achieve the desired quantity, instead broadly teaching that the controller 24 can determine desired quantity of reinforcement material and then correlate the discharge of head 18 such that structure 14 is produced in a desired manner (controller 24, P0021-P0022). In the same field of endeavor, composite processing control, Malle teaches the use of a load cell to measure how much binded fiber is put down, by weight, in an open mold that could be considered to have multiple regions (P0009, first mold section, lower mold half 56, Fig. 1) and the use of a computer so that a correct amount of glass fiber is applied based on a predetermined program (P0025). It would have been obvious to one of ordinary skill in the art to combine the measuring load cell of Malle with the apparatus as taught by Tyler in order to ensure a correct amount of fiber is applied (P0025). This would necessarily require the measurement of the actual quality applied (what the load cell measures), the desired quantity of the fiberglass to apply to the mold (the “correct amount”, and to calculate a remaining quantity of the fiberglass (the remaining amount put down after measurement to achieve the desired quantity. 

Tyler in view of Malle fails to explicitly teach an indicator device, wherein the control module is configured to cause the indicator device to indicate in real-time the remaining quantity of the fiberglass to apply to the mold, being silent on a dedicated indicator device. In the same field of endeavor, composite manufacturing, Lewit teaches the use of sensors to determine the actual amounts of foam components in real time being applied by an applicator (flow sensors 81, P0074) and an indicator device, (P0076, monitor 84). It would have been obvious to one of ordinary skill in the art to use sensors to measure the actual flow rate of liquid components and to display important data relating to material use to the operators during the process of Tyler and Malle in real time to very accurately measure and monitor material use rate (P0074, P0076). While this does not explicitly teach displaying the remaining fiberglass to be dispensed, it would have been obvious to one of ordinary skill in the art to choose to display this information as part of the important information.  Lewit also further teaches the intended use of the system to manufacture boat parts (P0003)(Note: the intended use with boat parts holds little patentable weight in an apparatus claim). With respect to the limitation “wherein the indicator device further displays a graphic showing the boat part corresponding to a selected one of the multiple different regions in which the actual quantity of fiberglass applied thereto is being displayed” and displaying the sequence and indicating one part which is being built, this would be obvious to one of ordinary skill in the art as it is merely selecting data to display on the screen, achieving such a display through minor modification of the configuration of the control module, as Tyler teaches a model of the boat part and the sequence (Tyler, P0021-P0022).
With respect to claim 22, Tyler teaches a system for manufacturing a part (system 10, Figs. 1 and 2) made of a fiberglass, comprised of a resin and a glass (P0016), a specification that defines desired quantity and a sequence for applying the fiberglass   (P0021-P0022), the system comprising: an applicator configured to apply the fiberglass (head 18, Fig. 1) a resin transporter configured to supply the resin to the (P0015, A resin may be used as a matrix material and supplied via an external device to the head 18); a glass transporter configured to supply the glass to the applicator (P0016-P0017, glass fibers may be stored on an external spool and supplied to head 18),and a control module (controller 24, P0021-P0022).
Tyler fails to explicitly teach multiple regions corresponding to multiple different parts each with a desired fiber quantity. However as these can be mental divisions rather than requiring physical barriers dividing the sections Tyler is considered to meet the limitation of multiple different regions.  With respect to the multiple desired quantities these by themselves are considered an intended use, and furthermore it has been held obvious to duplicate a step, in this case the application of binded fiber step, being motivated to increase productivity.  Furthermore it is well known in the art to have a multi cavity mold, being a duplication of parts which also has been held b the courts to be obvious, being motivated to increase productivity.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Tyler fails to teach an open mold having multiple different regions for receiving fiberglass to make and that the control module is configured to make a comparison in real-time between an actual quantity of the fiberglass applied by the applicator and the desired quantity of the fiberglass to apply to the mold for each different mold region, and to calculate a remaining quantity of the fiberglass to apply to the mold to thereby achieve the desired quantity, instead broadly teaching that the controller 24 can determine desired quantity of reinforcement material and then correlate the discharge of head 18 such that structure 14 is produced in a desired manner (controller 24, P0021-P0022). In the same field of endeavor, composite processing control, Malle teaches the use of a load cell to measure how much binded fiber is put down, by weight, in an open mold that could be considered to have multiple regions (P0009, first mold section, lower mold half 56, Fig. 1) and the use of a computer so that a correct amount of glass fiber is applied based on a predetermined program (P0025). It would have been obvious to one of ordinary skill in the art to combine the measuring load cell of Malle with the apparatus as taught by Tyler in order to ensure a correct amount of fiber is applied (P0025). This would necessarily require the measurement of the actual quality applied (what the load cell measures), the desired quantity of the fiberglass to apply to the mold (the “correct amount”, and to calculate a remaining quantity of the fiberglass (the remaining amount put down after measurement to achieve the desired quantity. 
While Malle measures the weight of the whole mold, and not each individual region’s weight, the load cell of Malle still would be capable of measuring the weight of multiple parts if they are formed in sequence (i.e. 2 parts are not built simultaneously, switching back and forth would be allowed). It would have been obvious to one of ordinary skill in the art that by recording the weight at every switch between points, the applied quantity could be determined for each mold region. It would have been obvious to modify the control module to do so, taking well known means to achieve the expect results of getting the quantity applied and therefore being able to find the remaining quantity desired. These mental calculations could be performed by hand by the operator as well. Furthermore while the controller of Malle does not explicitly teach the calculation of whether the actual quantity of the fiberglass already applied to that given 
Tyler in view of Malle fails to explicitly teach an indicator device, wherein the control module is configured to cause the indicator device to indicate in real-time the remaining quantity of the fiberglass to apply to the mold, being silent on a dedicated indicator device. In the same field of endeavor, composite manufacturing, Lewit teaches the use of sensors to determine the actual amounts of foam components in real time being applied by an applicator (flow sensors 81, P0074) and an indicator device, wherein the control module is configured to cause the indicator device to indicate data derived from the mass flow sensors (P0076, monitor 84). It would have been obvious to one of ordinary skill in the art to use sensors to measure the actual flow rate of liquid components and to display important data relating to material use to the operators during the process of Tyler and Malle in real time to very accurately measure and monitor material use rate (P0074, P0076). While this does not explicitly teach displaying the remaining fiberglass to be dispensed, it would have been obvious to one of ordinary skill in the art to choose to display this information as part of the important information.  Lewit also further teaches the intended use of the system to manufacture boat parts (P0003)(Note: the intended use with boat parts holds little patentable weight in an apparatus claim). With respect to the limitation “wherein the indicator device further (Tyler, P0021-P0022). 
With respect to claim 23, while the controller of Malle does not explicitly teach the calculation of whether the actual quantity of the fiberglass already applied to that given one of the multiple different regions is below, above, or at the desired quantity based on the comparison to the specification, as it does teach the desired and applied quantities, this is a matter of a mental calculation comparing the two values and displaying a statement depending on the results. This is a minor modification of the apparatus as taught above, using known, manually calculable means to achieve the known results of knowing whether the operator should apply more fiberglass or not. 
With respect to claim 24, while the controller of Malle does not explicitly teach the calculation of whether the actual quantity of the resin and the glass already applied to that given one of the multiple different regions is below, above, or at the desired quantity based on the comparison to the specification, as it does teach the desired and applied quantities, this is a matter of a mental calculation comparing the two values and displaying a statement depending on the results. This is a minor modification of the apparatus as taught above, using known, manually calculable means to achieve the known results of knowing whether the operator should apply more fiberglass or not. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 20180065322 A1, of record) in view of Malle (US 20090004477 A1, of record) and Lewit (US 20010015222, of record) as applied to claim 1 above, further in view of Lammers (US 20050161861, of record) and Jarvis (US 20050218245, of record) 
With respect to claim 11, Tyler in view of Malle and Lewit does not teach an applicator configure to apply gelcoat or a sensor that takes a measurement of an actual quantity of the gelcoat applied by the applicator, being silent on them. In the same field of endeavor pertaining to fabrication of parts, Lammers teaches: further comprising an applicator configured to apply a gelcoat to the boat part (applicator 12, P0046) that delivers preform materials mixture (14) to support surface (16) (P0048). Lammers describes surface treatments including a gel coat that may be applied to the support surface (16) (P0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination as applied above as taught by Lammers to utilize an applicator configured to apply gelcoat. The person of ordinary skill in the art would be motivated to do so for the purpose of fabricating a boat part with a decorative or protective coating as taught by Lammers (P0089).
The combination does not teach a sensor as claimed, being silent on this. In the same field of endeavor pertaining to fabrication of parts, Jarvis teaches: further comprising a sensor that takes a measurement of an actual quantity of the gelcoat applied by the applicator (P0008, coating thickness monitor) and to provide a visual display showing the state of the coating as taught by Jarvis (P0035). Jarvis also teaches that the thickness of coating supplied can be calculated by a control module (P0028)  which is a form of specification (P0030). It would have been obvious to one of ordinary kill in the art to modify the combination as applied above to sense the thickness of the coating applied as taught by Jarvis in order to modify the process as required based on the reading (P0031). While the combination fails to explicitly teach that the remaining quantity to be applied is displayed, it would have been obvious to one of ordinary skill in the art that the monitor would be capable of displaying such information.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 20180065322 A1, of record) in view of Malle (US 20090004477 A1, of record) and Lewit (US 20010015222, of record) as applied to claim 1 above, further in view of Shoemake (US 20130292863, of record).
With respect to claim 12, the combination as applied above fails to teach that the control module counts a total quantity of the resin and a total quantity of the glass delivered by the applicator over a period of time, and wherein the control module is configured to output the total quantity of the resin and the total quantity of the glass to an inventory database, being silent on this data storage. In the same field of endeavor pertaining to monitoring systems, Shoemake teaches: the control module counts a total quantity of the resin and a total quantity of the glass delivered by the applicator over a period of time, and wherein the control module is configured to output the total quantity of the resin and the total quantity of the glass to an inventory database (P0008, one or more process variables can be evaluated. An amount of the first resin, the component, or both combined with one another can be adjusted in response to the evaluation of the one or more monitored process variables; P0023 The predetermined database can undergo periodic, continuous, and/or random updates with additional process variables. For example, as the one or more process variables are monitored, at least a portion of the monitored process variables can be input or otherwise added to the predetermined database). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination as applied above as taught Shoemake to monitor the amount of glass and resin delivered by the applicator and output this information to an inventory database. The person of ordinary skill in the art would be motivated to do so for the purpose of measuring the amount of glass and resin supplied and keeping track of the usage of these materials in a database.
Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 20180065322 A1, of record) in view of Malle (US 20090004477 A1, of record)  and Lewit (US 20010015222, of record) as applied to claim 1 above, further in view of Zhang (US 7797075, of record).
With respect to claim 13, while Lewit teaches a control module with an indicator device comprising a visual display, the combination as applied above does not teach a visual display that displays a boat part graphic that is specific to a present region of the plurality of regions of the mold where the fiberglass is presently being applied. In the same field of endeavor pertaining to molding, Zhang teaches: wherein the indicator device comprises a visual display, wherein the visual display displays a boat part graphic that is specific to a present region of the plurality of regions of the mold where the fiberglass is presently being applied (Column 4, lines 48-50, The predicted final pressure profile, flow progress as well as thickness distribution are output and displayed; claim 19, detector comprises a video recorder for recording an image of the mold; claim 20, further comprising a display for viewing the digital image; Column 10, line 31, complex part for a boat deck was designed). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination as applied above as taught by Zhang to utilize the visual display of the mold. The person of ordinary skill in the art would be motivated to do so for the purpose of observing the boat part during fabrication of the boat part.
With respect to claim 14, Zhang further teaches wherein the control module is configured to change a characteristic of the boat part graphic based on the comparison between the actual quantity of the fiberglass applied by the applicator and the desired quantity of the fiberglass to be applied as defined by the specification (Column 4, lines 48-50, The predicted final pressure profile, flow progress as well as thickness distribution are output and displayed; As the progress changes of Zhang, it is the examiner’s position that the display graphic progress will also change.)
With respect to claim 17, the examiner interprets the filling order of Lewit as the specification. While Lewit teaches a control module and an indicator device, Lewit does not specifically disclose a control module that is configured to cause the indicator device to indicate a present region of the plurality of regions where fiberglass is presently being applied. In the same field of endeavor pertaining to molding, Zhang teaches a detector comprises a video recorder for recording an image of the mold (claim 19) and further comprising a display for viewing the digital image (claim 20) as applied to mold a boat part (Column 10, line 31). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination as applied above as taught by .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 20180065322 A1, of record) in view of Malle (US 20090004477 A1, of record), Lewit (US 20010015222, of record) and Zhang (US 7797075, of record) as applied to claim 13 above, further in view of Shoemake (US 20130292863, of record).
With respect to claim 15, the combination as applied above does not teach the control module is configured to count an elapsed time that the fiberglass has been applied to the mold, and wherein the control module is further configured to calculate a remaining time between the elapsed time and the expected duration and to cause the visual display to display the remaining time. In the same field of endeavor pertaining to monitoring systems, Shoemake et al. teaches: wherein the specification defines an expected duration for applying the fiberglass to the mold, wherein the control module is configured to count an elapsed time that the fiberglass has been applied to the mold, and wherein the control module is further configured to calculate a remaining time between the elapsed time and the expected duration and to cause the visual display to display the remaining time (P0042 pressure rate sensors can monitor the .. elapsed time between introduction of a first plurality of fibers (fiberglass) to the press ... and introduction of second plurality of fibers (fiberglass) to the press; it is the examiner’s position that the time between the first and second plurality of fibers is the elapsed time that the fiberglass has been applied to the mold and the remaining time can be calculated as the difference between the elapsed time and the expected duration). The examiner interprets the filling order of Lewit as ‘the specification’ of the claim. The standard filling order can broadly be interpreted as a filling order. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination as applied above as taught by Shoemake to utilize a pressure rate sensor connected to the control module. The person of ordinary skill in the art would be motivated to do so for the purpose of monitoring the time required to apply fiberglass to the mold.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 20180065322 A1, of record) in view of Malle (US 20090004477 A1, OF record) and Lewit (US 20010015222, of record) as applied to claim 1 above, further in view of Hendler (US 8271103, of record).
With respect to claim 16, the combination as applied above does not teach wherein a past region of the plurality of regions has had fiberglass applied, wherein the control module is configured to generate a modified build plan for applying the fiberglass to the mold when the actual quantity of the fiberglass applied to the past region deviates from the desired quantity of the fiberglass defined by the specification by a threshold amount, and wherein the control module is configured to cause the indicator device to indicate the modified build plan. In the same field of endeavor pertaining to model predictive control, Hendler teaches wherein a past region of the plurality of regions has had fiberglass applied, wherein the control module is configured to generate a modified build plan for applying the fiberglass to the mold when the actual quantity of the fiberglass applied to the past region deviates from the desired quantity of the fiberglass defined by the specification by a threshold amount, and wherein the control module is (Abstract, A statistical analysis (or multivariate statistical analysis) is employed to analyze the monitored variables and the set of parameters. When any of the monitored variables satisfy a threshold condition, a new model is created or the parameters of the previously-created model are updated, adjusted, or modified based on the template and the monitored variables; The user interface (110) can include a display such as a computer monitor).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination as applied above as taught by Hendler to utilize a statistical program for analyzing and adjusting the amount of fiberglass applied to the mold. The person of ordinary skill in the art would be motivated to do so for the purpose of reducing the amount of manual input required from human personnel such as a process engineer as taught by Hendler (Column 2, lines 21-23).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741